Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending.
Application date: 8/27/2021
Priority date: 8/27/2020 claiming priority to application 63/070918 as long as the provisional application includes each and every aspect of the current set of claims. 
Contents of this Office Action: 
1) 35 U.S.C. 101 interpretation
2) Refences cited but not relied upon. 
3) Prior Art rejections
35 U.S.C. 101 Claim Interpretation
For the purposes of making the record clear, the Examiner will use this section to explain why there is no 35 U.S.C. 101 rejection. Looking at independent claims 1 and 7, the claims are not merely directed towards receiving, generating, and displaying data – rather the displaying step includes a dynamically updating step where the interface is dynamically updated, in real time, to reflect a sub-portfolio based on user inputs. Not only is the interface dynamic and responsive to user inputs, as opposed to merely being used to display data, the final step of the claim positively recites executing a transaction through the trading platform between a client and a dealer. This provides a practical application of the claim, as well as a technical solution to a technical problem. It would be improper to assert that the claims amount to applying a judicial exception on a generic computer, because the application and claims are technical in nature. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldenberg et al. (US 7499883B2), hereinafter “Goldenberg”. 
Regarding claims 1 and 7, Goldenberg discloses a computer-implemented method and non-transitory computer program product for electronic portfolio trading of corporate bonds using a computer system capable of communication with one or more client computers and one or more dealer computers across a trading platform (Abstract discloses that the invention is directed to an electronic inquiry list for financial products. Specifically, inquiry lists financial interests are submitted, negotiated and traded between investors and dealers over a network or networks. An investor interface for display is provided to an investor. A dealer interface for 
causing to display on the client computer a pre-trade interface, the pre-trade interface designed and configured to receive one or more inputs related to one or more bonds that comprise a portfolio (As discussed above, Goldenberg relates to negotiation and trading of financial products. Col. 1, lines 50-65 define financial products as specifically including stocks, options, futures, and bonds. One area where efficiencies have been late to arrive is in inquiry lists—or the ability to request bids or offers on multiple issues simultaneously. This process has conventionally been labor intensive. An institutional investor may put together a list of items to sell and items to buy. These lists are then disseminated to various dealers for reply. For many years this process was done using a combination of paper, telephone, Teletype and fax machines. Lists are sent to one or more dealers with due-in times set for later that day (or beyond). Dealer responses come back to the investor at various times via various means (phone, fax, teletype). The responses are collated and analyzed by the Sender. Col. 4, lines 5-15 teach a solution to this problem by providing an electronic interface providing clients with the ability to create and Submit multi-issue inquiries to multi-dealers, via one integrated system. The system then allows 
receiving through the pre-trade interface from a client, the request comprising data relating to a portfolio (Col. 8, lines 63-67 and Col. 9, lines 1-10 disclose that in FIG. 4 the inquiry list process begins when the list initiator selects the “Bid/Offer List option from the main view (410). He is then presented with an inquiry list edit screen (420). During the edit list state, the list initiator is creating a new list or modifying a list that was either previously sent or previously created but not sent. The list initiator populates the inquiry list by selecting items from an instrument database provided by the system or by selecting items from his uploaded portfolios. For each instrument on the inquiry list the list initiator then enters a size or amount that he wants to transact. This is receiving a request for data relating to the portfolio); 
generating through the trading platform a portfolio list based on the data received from the client (See limitation above and at least Col. 14, lines 50-67 disclosing a variety of different user interfaces may be employed to implement these features. FIGS. 7 through 16 are example screen displays containing user interfaces for creating and Submitting inquiry lists in accordance with a preferred embodiment of the invention. These screen displays and included user interfaces are preferably provided by a viewer software application installed on computer 230); 
transmitting through the trading platform the portfolio list to the one or more dealer computers (As disclosed above, the dealer receives the list); 

causing to display on the client computer a negotiation interface, the negotiation interface designed and configured to display the portfolio list and pricing data based on the received quotes and to dynamically provide updated pricing information for the portfolio list based on inputs received from the client, wherein when a client deselects an item from within the portfolio list the pricing data is dynamically updated in real time to reflect a sub-portfolio that comprises each of the items in the portfolio list other than the deselected item (As shown in Fig. 7, and Col. 15, lines 35-50, the investor may initiate an inquiry (which may or may not ultimately be used for a trade of a selected financial product) using the “trade” button 703 or the like. Preferably, an inquiry screen is initially displayed in response to the user clicking on trade button 703. Col, 16, lines 60-67 further teach updating the list by a select all and clear button, showing that various items on the interface can be removed by user selection/clear. This is adding and removing data, this displaying a sub-portfolio, in “real time”. Further, Col, 8, lines 25-35 disclose that transaction engine 330 updates each item in the inquiry list as dealers respond thereto with, depending on instrument type, spread, yield, discount margin or price, or pass on the item); 
receiving through the trading platform a request to trade the items in the sub-portfolio from the client computer based on a selected dealer’s quotes (Col. 9, lines 15-25 disclose for financial instruments that require the selection of a benchmark instrument, the list initiator must select the method for trading. The list initiator can choose to trade the financial instrument "outright’ as a single transaction, or “cross' the instrument selected with the chosen benchmark 
executing a transaction through the trading platform for the sub-portfolio between the client and selected dealer (As disclosed above, the entire point of the invention is directed towards trading bonds). 
Regarding claims 2 and 8, Goldenberg discloses the method and product of claims 1 and 7 wherein the portfolio is generated based on data from the trading platform (As disclosed above, all data is produced through the trading platform). 
Regarding claims 3 and 9, Goldenberg discloses the method and product of claims 1 and 7 wherein the data relating to the portfolio includes a listing of one or more dealers (This is discussed in the rejection to claims 1 and 7); 
Regarding claims 4 and 10, Goldenberg discloses the method and product of claims 1 and 7 where the data relating to the portfolio includes desired timing related to a trade (Col. 11, lines 8-18 discloses a “Response Due” timer, which is desired timing related to a trade); 
Regarding claim 5 and 11, Goldenberg discloses the method and product of claims 1 and 7 wherein the pricing data comprises one or more of the following: net proceeds, weighted average spread, weighted average prices and weighted average yields (Col. 4, lines 60-67 disclose once the items are selected and a corresponding size for each item entered, and other relevant parameters set, the Inquiry List can be presented simultaneously to a selected group of dealers whereupon each dealer may return with spread, yield, discount margin or price levels (depending on instrument type) where they are willing to transaction each list item). 
Regarding claims 6 and 12, Goldenberg discloses the method and product of claims 1 and 7 further comprising receiving through the pre-trade interface a counter offer from a client, the counter offer related to the pricing of one of the one or more bonds that comprise the portfolio (Col. 24, lines 1-10 disclose a COUNTER button that a user can use to respond to a dealer’s response). 
References Cited but not Relied Upon
1. Levy US7860796B2 directed to an automated order protection trading system. Levy is directed towards methods and systems for trading financial or commodity assets are presented. In particular, the invention relates to a trading system and method that operates with third party data and a Third Party Inside Market to promote fair and orderly transactions. In some embodiments, a client order or client bid/offer is protected by automated order protection (AOP), which may be a set of rules or specifications that can modify a client's order. In certain embodiments, an average weighted price function is used to protect a client order that might be larger than the best bid/offer. In other embodiments, an autofill, a tie-breaking, and a wait-for-follow process can be used to promote trading opportunities for dealers and/or clients. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687